Title: Bill for the Naturalization of Foreigners, [14 October 1776]
From: Virginia House of Delegates
To: 


                    
                        [14 October 1776]
                    
                    For the encouragement of <Foreign Protestants> foreigners to settle in this Countrey
                    Be it enacted by the Senate and House of Delegates of Virginia now met in General Assembly That all <Foreign Protestants> <foreigners> <now settled> persons born in other countries and now residing in this <Colony and not naturalized> Commonwealth, and all who may hereafter migrate into the same, who shall go before any Court of Record within the same, and give Satisfactory proof by their own Oath or Affirmation or Otherwise, that they have resided or intend to reside in this Countrey for the space ofyears at the least; and who shall take an Oath of Fidelity to the Common Wealth and subscribe to be Obedient to the Laws thereof, shall be considered as Free Citizens of the same and shall be entitled to all the Rights, privileges and immunities civil and religious of this Commonwealth, as if born therein. And the Clerk of the Court shall enter such Oath and Subscription of Record, and give the Person a Certificate thereof, for all which he shall receive the fee ofyand no more.
                    And be it further Enacted that <all Foreign Protestants who>  where any foreigners have acquired Lands in the Countrey, and have conveyed the same to others by deed or will, or transmitted them to their children or other Relations; The title of every person now in Actual Possession of such Lands under such conveyance, or transmission, is hereby confirmed in as full and ample manner as if the same had been conveied by natural born <Subjects> citizens of this Commonwealth.
                    And be it further enacted that there shall be paid by the Treasurer of this <Colony> Commonwealth out of any public money in his hands the sum of 20 dollars to every foreigner who shall come to settle in this Commonwealth for the purpose of defraying his passage hither over sea, and that there shall also be granted to him fifty acres of unappropriated lands wherever he shall chuse the same to be held in <free and absolute> fee simple.
                